DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, this claim requires “a second preset date and time”. When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US 2019/0319421, note foreign priority of 04/12/2018 with support)  in view of Tsuji et al. (US 2004/0141164).
With respect to claim 1, Nishio teaches a laser processor (fig.8) comprising: a laser oscillator (fig.8 #11) housed in a housing (fig.8 #6); an oscillator controller to control the laser oscillator (fig.8 #7) and to drive the laser with electric power by a first primary power supply (fig.8 #12); a dehumidifier (fig.8 #8) to operate using electric power supplied from a second primary power supply ([0027]), the 
Nishio additionally clearly teaches the use of separate power systems for the laser (fig.8  #12) and the dehumidifier ([0027]) but does not specify the separate power systems are separate respective inputs to the laser control+system and humidifier control+system (sensors, etc.) when combined with Tsuji. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the laser power system as a separate input to the laser control+system and the humidifier power system as a separate input to the humidifier control+system as Nishio and Tsuji have demonstrated keeping these systems separated and would enable independent operation of either system in the event of a malfunction (see Conclusion section below for a ref stating the usefulness of redundant/separate power input for air conditioning systems) and would further enable replacement of individual components without affecting the totality of the system. 
With respect to claim 2, Nishio teaches the laser oscillator is water-cooled (fig.8 #67).
With respect to claim 3, Nishio, when modified, teaches a humidity sensor to detect an internal humidity of the housing (fig.8 #41), wherein the humidity sensor operates using electric power supplied from the second primary power supply (as modified above), and the dehumidification controller controls the dehumidifier on a basis of a measurement result of the humidity sensor (fig.4, [0039-44]).

With respect to claim 5, Nishio teaches the dehumidifier includes an air-cooled dehumidification mechanism (fig.8 using fan #13).
With respect to claim 8, Nishio teaches the device outlined above, including the use of user input for dehumidifying control ([0075, 94]), but does not specify the dehumidification controller controls the dehumidifier according to an instruction from an external communicator including a remote control function. Tsuji further teaches an external communicator with remote control function (fig.1 #18/19). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the external communicator with remote control function of Tsuji in the system of Nishio in order to simplify the user input means.
With respect to claim 9, Nishio teaches the device outlined above, but does not teach the first primary power supply is connected to the oscillator controller via a first breaker, and the second primary power supply is connected to the dehumidifier via a second breaker. Tsuji further teaches the use of multiple breakers (fig.1 #60/63) connected between the input power supply (fig.1 main power supply) and the control sections (fig.1 #51, EMS). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize individual breakers between the first power supply and laser controller and second power supply and dehumidifier control as demonstrated by Tsuji in the system of Nishio in order to enable a controllable, rapid, shutdown of the two separate system components.


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio and Tsuji in view of Takigawa et al. (US 2017/0163005).
With respect to claim 6, Nishio, as modified, teaches the device outlined above, but does not teach the dehumidification controller includes a scheduler to cause the dehumidifier to start dehumidification at a first preset date and time. Takigawa teaches a similar laser device using a dehumidifier (fig.1 #6) including using a scheduler to start the dehumidifier early ([0064]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a time/date scheduler in a similar manner to that of Takigawa to start the dehumidifier of Nishio in order to reduce wait time before operating the laser device.
With respect to claim 7, Nishio, as modified, teaches the device outlined above, but does not teach the dehumidification controller includes a timer to cause the dehumidifier to stop dehumidification at a second preset date and time. Takigawa teaches a similar laser device using a dehumidifier (fig.1 #6) including using a scheduler to start the dehumidifier early ([0064]). Takigawa does not specify the scheduler stops the dehumidifier. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a time/date scheduler in a similar manner to that of Takigawa to stop the dehumidifier of Nishio in order to automate the shutdown sequence of the device.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio and Tsuji in view of Tokito (US 2018/0233871).
With respect to claim 10, Nishio, as modified by Tsuji, teaches the laser processor outlined in the rejection to claims 1 and 2 above, but does not specify a laser beam machine comprising: the laser processor to output a laser beam; a machining processor to irradiate a workpiece with the laser beam .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JP 2014-165963 (Applicant submitted prior art) teaches the usefulness of separate/redundant power supplies for air conditioning systems to ensure cooling of important systems ([0008, 9, 24, 25]).
US 2016/0365701 also teaches the laser power system separate from the dehumidifier power system ([0035]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828